Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11-14, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over PAN US 2018/0253317 A1 in view of Duberstein et al. US 2006/0161375 A1.

	PAN teaches:
1. A method for managing processor functionality, comprising:
receiving, by the processor, data relating to one or more environmental conditions from one or more sensors communicatively coupled with the processor during operation of the processor, wherein the processor is operating in an operation mode; [para. 0042, “The exemplary method 200 starts with receiving, at a frequency adjustment module of the server system, sensor data from one or more sensors of the server system, at step 202, as illustrated in FIGS. 1A and 1B. In some configurations, the sensor data includes internal sensor data, external sensor data, or both. The sensor data may include a processor temperature, a chipset temperature, or an environmental temperature of the server system.”]
comparing the data to pre-existing parameters to determine whether or not the environmental conditions are within the pre-existing parameters for a first operation; [para. 0043, “At step 204, the frequency adjustment module can determine a suitable operation frequency level for the server system based at least upon the sensor data and a thermal-frequency level table, as illustrated in FIGS. 1A and 1B. In some configurations, the thermal-frequency level table may include a plurality of table entries. Each of a plurality of table entries includes a specific sensor data (e.g., a specific range of temperatures) and a range of operation frequency levels that the server system can operate.”]
operating the processor in the first operation mode if the data are within the pre-existing parameters for the first normal operation mode; [para. 0047, “In some configurations, the self-test can include receiving sensor data from the internal sensor and/or the external sensor to determine whether the server system is running normally with the suitable operation frequency level. For example, the frequency adjustment module can determine whether a chipset temperature is out of normal range while operating under the first operation frequency level. In an event that the self-test is ok, the frequency adjustment module can set the self-test count to zero, at step 212. “] and 
Pan does not teach the following limitation, however, Duberstein teaches:
operating the processor in a second operation mode that includes 
modifying the pre-existing parameters based on the received data from the one or more sensors, [Fig. 3 323 and  para. 0041, “The various states of blocks 317, 321, and 323 may include changes in speed, voltage, input/output rates, thermal management and other operating parameters of a processor core.”] and 
operating the processor at a reduced voltage level than the first operation mode voltage level if the received data is outside the pre-existing parameters for the first operation mode.  [para. 0016, “When one or more cores of the processor reach a temperature within the throttle speed zone, the processor's operation is throttled. Throttling may involve reducing the processor frequency and voltage or may involve restricting the operating duty cycle. This lower speed may be one half, one third, or less of the boot speed. The throttled state is intended to cool the processor quickly yet still allow the system to operate and may be accompanied by a reduced voltage.”  (Emphasis added.)]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Duberstein with those of Pan to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Duberstein teaches that reducing the voltage in addition to the clock speed helps reduce heat generated by the processor. (See para. 0027).


	PAN teaches:
3. The method of claim 1, wherein the environmental conditions include one or more of temperature, humidity, and air pressure conditions.  [para. 0077, “The one or more sensors 426 can include, for example, one or more temperature sensors, thermal sensors, oxygen sensors, chemical sensors, noise sensors, heat sensors, current sensors, voltage detectors, air flow sensors, flow sensors, infrared thermometers, heat flux sensors, thermometers, pyrometers, etc.”]

	PAN teaches:
5. The method of claim 1, wherein the second operation mode includes operating the processor at a reduced frequency.  [Fig. 2 218]

	PAN teaches:
11. The method of claim 1, further comprising receiving of the data upon a powerup or bootup of the processor.  [Abstract, “Based upon the sensor data and a thermal-frequency level table, the frequency adjustment module can determine a suitable operation frequency level for the server system to minimize booting time on the server system.”]

	PAN teaches:
12. The method of claim 1, further comprising receiving the data dynamically upon a changing of the one or more environmental conditions during the operation of the processor.  [para. 007, self-test performed on running processor]

	PAN teaches:
13. An apparatus for managing processor functionality, comprising: 
at least one sensor; [Fig. 1B 108 and 106] and 
a processor [Fig. 1A 101] communicatively coupled to the at least one sensor, wherein the at least one sensor detects one or more environmental conditions and sends data regarding the one or more environmental conditions to the processor operating in an operation mode, [para. 0031, “The frequency adjustment module 101 can collect sensor data from the internal sensor 106 and/or the external sensor 108. Based upon the sensor data (e.g., a temperature of the chipset) and a thermal-frequency level table, the frequency adjustment module 101 can determine a range of operation frequency levels and then select a suitable operation frequency level for the server system 100B.”]
wherein the processor: 
compares the received data to pre-existing parameters to determine whether or not the environmental conditions are within the pre-existing parameters for a first operation mode; [para. 0043, “At step 204, the frequency adjustment module can determine a suitable operation frequency level for the server system based at least upon the sensor data and a thermal-frequency level table, as illustrated in FIGS. 1A and 1B. In some configurations, the thermal-frequency level table may include a plurality of table entries. Each of a plurality of table entries includes a specific sensor data (e.g., a specific range of temperatures) and a range of operation frequency levels that the server system can operate.”]

operates in the first operation mode if the received data is within the pre- existing parameters for the first operation mode; [para. 0047, “In some configurations, the self-test can include receiving sensor data from the internal sensor and/or the external sensor to determine whether the server system is running normally with the suitable operation frequency level. For example, the frequency adjustment module can determine whether a chipset temperature is out of normal range while operating under the first operation frequency level. In an event that the self-test is ok, the frequency adjustment module can set the self-test count to zero, at step 212. “]and 

Pan does not teach the following limitation, however, Duberstein teaches:
operates in a second operation mode that includes modifying the pre-existing parameters based on the received data from the at least one sensor, and
 operates the processor at a reduced voltage level than the first operation mode voltage level if the received data is outside the pre-existing parameters for the first operation mode. [para. 0016, “When one or more cores of the processor reach a temperature within the throttle speed zone, the processor's operation is throttled. Throttling may involve reducing the processor frequency and voltage or may involve restricting the operating duty cycle. This lower speed may be one half, one third, or less of the boot speed. The throttled state is intended to cool the processor quickly yet still allow the system to operate and may be accompanied by a reduced voltage.”]


PAN teaches:
14. The apparatus of claim 13, wherein the environmental conditions include one or more of temperature, humidity, and air pressure conditions.  [para. 0077, “The one or more sensors 426 can include, for example, one or more temperature sensors, thermal sensors, oxygen sensors, chemical sensors, noise sensors, heat sensors, current sensors, voltage detectors, air flow sensors, flow sensors, infrared thermometers, heat flux sensors, thermometers, pyrometers, etc.”]

	PAN teaches:
16. The apparatus of claim 13, wherein the second operation mode includes operating the processor at a reduced frequency.  [Fig. 2 218]

	PAN teaches:
22. The apparatus of claim 13, wherein the processor receives the data upon a powerup or bootup of the processor.  [Abstract, “Based upon the sensor data and a thermal-frequency level table, the frequency adjustment module can determine a suitable operation frequency level for the server system to minimize booting time on the server system.”]

	PAN teaches:
24. The apparatus of claim 13, wherein the processor dynamically receives the data upon a changing of the one or more environmental conditions during operation of the processor.  [para. 007, self-test performed on running processor]

	PAN teaches:
25. A non-transitory computer-readable medium for managing processor functionality in a computer system, the non-transitory computer-readable medium having instructions recorded thereon, that when executed by the processor, cause the processor to perform operations including: 
receiving, by the processor, data relating to one or more environmental conditions from one or more sensors communicatively coupled with the processor during operation of the processor, wherein the processor is operating in an operation mode; [Fig. 4, thermal logic 415 received temp. data of cores, standard boot speed if all cores under threshold]  [para. 0042, “The exemplary method 200 starts with receiving, at a frequency adjustment module of the server system, sensor data from one or more sensors of the server system, at step 202, as illustrated in FIGS. 1A and 1B. In some configurations, the sensor data includes internal sensor data, external sensor data, or both. The sensor data may include a processor temperature, a chipset temperature, or an environmental temperature of the server system.”]
comparing the data to pre-existing parameters to determine whether or not the environmental conditions are within the pre-existing parameters for a first operation mode; [para. 0043, “At step 204, the frequency adjustment module can determine a suitable operation frequency level for the server system based at least upon the sensor data and a thermal-frequency level table, as illustrated in FIGS. 1A and 1B. In some configurations, the thermal-frequency level table may include a plurality of table entries. Each of a plurality of table entries includes a specific sensor data (e.g., a specific range of temperatures) and a range of operation frequency levels that the server system can operate.”]
operating the processor in the first operation mode if the data are within the pre-existing parameters for the first operation mode; [para. 0047, “In some configurations, the self-test can include receiving sensor data from the internal sensor and/or the external sensor to determine whether the server system is running normally with the suitable operation frequency level. For example, the frequency adjustment module can determine whether a chipset temperature is out of normal range while operating under the first operation frequency level. In an event that the self-test is ok, the frequency adjustment module can set the self-test count to zero, at step 212. “]  and 
Pan does not teach the following limitation, however, Duberstein teaches:
operating the processor in a second operation mode that includes modifying the pre-existing parameters based on the received data from the one or more sensors, [Fig. 3 323] and 
operating the processor at a reduced voltage level than the first operation mode voltage level if the received data is outside the pre-existing parameters for the first operation mode.  [para. 0016, “When one or more cores of the processor reach a temperature within the throttle speed zone, the processor's operation is throttled. Throttling may involve reducing the processor frequency and voltage or may involve restricting the operating duty cycle. This lower speed may be one half, one third, or less of the boot speed. The throttled state is intended to cool the processor quickly yet still allow the system to operate and may be accompanied by a reduced voltage.”]


Claims 6-8 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over PAN US 2018/0253317 A1 in view of Duberstein et al. US 2006/0161375 A1 in view of Capps et al. US 2008/0028236 A1.

	PAN and Duberstein does not teach the following limitation, however, Capps teaches:
6. The method of claim 1, wherein the second operation mode includes the processor operating with reduced functionality.  [Fig. 2 245 and para. 0038, “The core that is now off cools and later becomes available for processing jobs after cooling to a predetermined normal operating temperature value. Again, clock gating and powering off a core provide two ways to turn a hot core off or disable a core to allow cooling.”]

	It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Capps with those of PAN and Duberstein to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Capps teaches that disabling cores will reduce temperature.  (See para. 0038).


	Capps teaches:
7. The method of claim 6, wherein reduced functionality operation includes the processor powering down one or more cores.  [para. 0038, “The core that is now off cools and later becomes available for processing jobs after cooling to a predetermined normal operating temperature value. Again, clock gating and powering off a core provide two ways to turn a hot core off or disable a core to allow cooling.”]

	PAN teaches:
8. The method of claim 1, wherein the second operation mode includes the processor modifying a phase lock loop (PLL) setting to operate at reduced functional levels.  [Fig. 1B 101, adjusting the clock frequency necessarily involves altering the phase lock loop to lock to the new frequency for stability]

	Capps teaches:
17. The apparatus of claim 13, wherein the second operation mode includes the processor operating with reduced functionality.  [Fig. 2 245]

	Capps teaches:
18. The apparatus of claim 17, wherein reduced functionality operation includes the processor powering down one or more cores.  [Fig. 2 245]

	Capps teaches:
19. The apparatus of claim 13, wherein the second operation mode includes the processor modifying a phase lock loop (PLL) setting to operate at reduced functional levels.  [Fig. 1B 101, adjusting the clock frequency necessarily involves altering the phase lock loop settings to lock to the new frequency for stability]

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over PAN US 2018/0253317 A1 in view of Duberstein et al. US 2006/0161375 A1 in view of Lee et al. US 2005/0283561 A1.

	PAN and Duberstein does not teach the following limitation, however, Lee teaches:
9. The method of claim 1, wherein the second operation mode includes the processor modifying input/output I/O terminations to operate at reduced functional levels.  [Fig. 2 206]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Lee with those of PAN and Duberstein to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Lee teaches that lowering bus frequency can lower temperature (See para. 0012).
	
Lee teaches:
10. The method of claim 9, wherein the second operation mode includes disabling one or more I/O terminations.  [Fig. 2 204]

	Lee teaches:
20. The apparatus of claim 13, wherein the second operation mode includes the processor modifying input/output I/O terminations to operate at reduced functional levels.  [Fig. 2 206]

	Lee teaches:
21. The apparatus of claim 20, wherein the second operation mode includes the processor disabling one or more I/O terminations.  [Fig. 2 204]



Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.  Applicant argues pg. 12 remarks, that Pan fails to teach “receiving, by the processor, data relating to one or more environmental conditions from one or more sensors communicatively coupled with the processor during operation of the processor, wherein the processor is operating in an operation mode.”  Examiner disagrees as Fig. 2 shows that step 202 the frequency adjustment module of a node receives the sensor data from the sensors (temperature).  
Applicant further argues pg. 12 remarks that Pan does not teach “operating the processor in the first operation mode if the data are within the pre-existing parameters for the first operation mode.”  Examiner disagrees as Fig. 2 step 204 teaches setting the frequency of the processor based upon sensor data and a thermal-frequency table.
Applicant further argues pg. 12 remarks that Pan does not teach “operating the processor in a second operation mode that includes modifying the pre-existing parameters based on the received data from the one or more sensors, and operating the processor at a reduced voltage level than the first operating mode voltage level if the received data is outside the pre-existing parameters for the first operation mode.  Examiner agrees because Pan is directed towards frequency throttling, which is why Examiner introduced the Duberstein reference for the teaching of voltage throttling.
Applicant argues that the Duberstein reference fails to cure the deficiencies of Pan because Duberstein teaches the “operating or a processor and controller at different speeds depending upon a sense temperature.”  Applicant fails to read the reference in its entirely, as it is true the Duberstein teaches frequency throttling but also teaches voltage throttling.  Examiner mapped this limitation to paragraph 0016 of Duberstein and emphasized that frequency and voltage are lowered in response to temperature during booting.  This reducing in power by lowering the frequency and voltage is intended to cool the processor yet still allow the system to operate.  The Duberstein teaches, para. 0016, “The throttled state is intended to cool the processor quickly yet still allow the system to operate and may be accompanied by a reduced voltage.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115